_ cause found on:

- Case 7:21-mj-01751 Document 2 Filed on 08/16/21 in TXSD Page. 1 of 2

AO 91 (Rev. LI/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

, Southern District of Texas

United States of America
. Vv. . .

CaséNo. M- 21- 139 \-™

Jose Javier ZORRILLA (Y.0.B. 1997)
Citizenship: USA

Defendant(s)

Heel CRIMINAL COMPLAINT
. I, the complainant in this case, state that the following is true to the best of my knowledge.and belief. —
On or about the date(s) of August 14, 2021 ___ in the county of Hidalgo "in the

 

Southern District of Texas , the defendant(s) violated:

Code Section Offense Description

21 USC § 952 Knowingly and intentionally import into the United States from Mexico

21 USC § 841 approximately 18.12 kilograms of cocaine, a Schedule II controlled
substance, and did knowingly and intentionally possess with the intent to
distribute approximately 18.12 kilograms of methamphetamine, a Schedule II
controlled substance. Coces. ne

WOe/21

This criminal complaint is based on these facts: United States District Court:
Southern District of Texas

See "Attachment A"

    

 

ee AUG 16 2021:

= Nathan Ochsner, Clerk.

Be

@M Continued on the attached sheet.

Approved by AUSA P. Brostowin . So
/s/ Mathew Orzechowski

Complainant s signature ©

 

Sworn to and executed by reliable electronic means, sworn to -
Printed name and title and attested telephonically per Mathew’ Orzechowski, ‘HSI Special Agent
PED.R.CR.4.1, and probable Printed name and title -

 

Sworn to before me and signed in my presence.

 

Date:

 

 

. Lo v Judge: s signature

City and state: ~ McAllen, Texas : Juan F. Alanis, U.S. Magistrate Judge
: Printed name and title
“Case 7:21-mj-01751 Document 2 Filed on 08/16/21.in TXSD Page 2 of 2.

ATTACHMENT A

On August 14, 2021, at approximately 2113 hours, Jose ZORRILLA, driving a 2015 Nissan Rogue (x -

‘NZSO759), arrived at the Hidalgo Port of Entry (POE) from Mexico seeking entry into the United. States.
A Customs and Border Protection Officer {CBPO) saw the driver and vehicle in line and remembered.

_- , both from a prior éncounter that.records show occurred.on April 18, 2021. On that date, ZORRILLA and:

-his vehicle were referred to secondary inspection. ‘During that inspection an empty, non-factory,
compartment was discovered i in the middle console area of the vehicle.

Based on that interaction, the CBPO alerted the primary inspection point: A CBP. canine handler and
‘their Narcotic, Human Detection Dog (NHDD) attempted to-search the vehicle but: ‘were. unable to do 0 $0,
‘as ZORRILLA had a dog of his own in the vehicle which’ began barking upon approach of the NHDD.

~  ZORRILLA and his vehicle were referred to secondary inspection. Once ZORRILLA and his dog exited the
' vehicle the NHDD immediately entered the vehicle through the Open front passenger side door and .

alerted to the presence of trained odors:at the center console.

As a result of the NHDD alerting, the vehicle was sent to x-ray where the certified operator | observed:

abnormalities in the center console and the dashboard area. CBPOs searched the identified areas and -

- further inspections revealed a total of 16 total packages: seven from the center console. compartment: vo
-and-nine from the dash. CBPOs extracted a white powder-like substance from one of the tape-wrapped

bricks which field-tested positive for properties of cocaine. The 16 bricks had a combined total weight -
. .of 18. 12 kilograms. ‘CBPOs. also found. approximately $2, 700. USD on ZORRILLA.

HSI Special Agents (SA) advised. ZORRILLA of his. Miranda warnings in the English language. ‘ZORRILLA

stated that he understood the Miranda warnings, and subsequently waived them ij in writing: and agreed -

. to answer questions from the SAS.

Post Miranda, ZORRILLA claimed ownership of the Rogue, and stated he was the sole operator and only
_known keyholder since it was purchased earlier in 2021.. During the inspection of the passenger ©
compartment, -CBPOs found one roll of black duct tape and one roll-of vacuum seal food storage bags.
‘Both the tape and the bags were similar in appearance to the bags and tape used on the 16-bricks. °

ZORRILLA admitted to owning the vacuum seal food storage bags, and knowing they were in the vehicle.

ZORRILLA was also inconsistent with some of. his statements. ZORRILLA stated that he was returning.
from Mexico after-an approximate two week stay with his grandparents. Records checks on the vehicle -

‘showed it- had crossed the Falfurrias Border Patrol Checkpoint at approximately 0846 hours.on ‘August 8, -
2021 and the vehicle had also crossed into Mexico, from the.Hidalgo POE, at approximately 1245 hours - .
' oh August 9, 2021. ZORRILLA’s mother, who had originally been contacted. regarding the doe, stated

that it had only, beena few days since she had last seen her : son.

Additionally, ZORRILLA had originally claimed ownership: of the dog present in his vehicle ; but later
. ‘stated: it’ belonged to a third party. Post.interview, ZORRILLA was indifferent to the dog. ZORRILLA
-provided a phone number for his brother stating the brother would. take custody of the dog. After .
multiple attempts t to contact the brother, SAs reached 0 out. to the mother, who did. not want to take

, than supplying contact information of the proper owner. .
